.-        ?#?HE   ATT         NE-Y   ,GENERAL




                     January 25, 1952

     Hon. Geo. W. C,ox,M.D.   Opinion No. V-1392
     State Health Officer
     State Health Dept.       Re: Applicabilityof the
     Austin, Texas                Texas Bedding Act to
                                  veterans training
                                  schools engaged in
                                  renovating sofa beds
     Dear Dr. Cox:                for the public.
               Your request for an opinibn relates to the
     appllcatlon~of the Texas Bedding Act (Art. 4476a, V.
     C.S.) to vocational schools engaged in renovating
     sofa beds for the public. You state that veterans
     training schools are financed with federal funds and
     admlnisterea through the Central Education Agency.
     These trade schools are engaged in training veterans
     to upholster furniture ana no labor charge Is made
     to the public.
               It Is to be noted that Section 11 of the
     Act provides “that the provisions of this Act shall
     apply to all bedding manufactured,repaired, renovat-
     ed and/or sold after the effective date hereof.*
               The fact that the Legislature intenaea the
     Act to appl to all beading is evidenced by Senate Bill
     268, Acts 4I5
                 th Leg., R.S. 1943, ch. 172, p. 273, where-
     in bedding sol&to the United States for war purposes
     was made exempt, but only until the cessation of hos-
     tillties.
               The purpose of the Texas Bedding Act was to
     Insure the protection of the public health. Article
     447&, V.C.S., provides in parta
               “Section 1. (ii) The term “bedding,aa
          used in this Act shall mean mattresses,mat-
          tress pads, mattress protectors,pillows,
          bolsters, feather beds, quilts, comfortables,
          sofa beds, studio couches, box springs ana
          other filled bedding of any description.
               (I
                . . .
Hon. Geo. W. Cox, M.D., page,2 (V-1392)               -.




         "See, 2. (a) Ro peraon shall manufac-
    ture, repair, renovate or sell, or ‘.~.~ .
                                        have m
    his possession with intent to sell, any arti-
    cle of bedding, unless there is'securelgat-
    taahea, where clearly visible, a substantial
    white cloth tag as provided in this Act. All
    tags required by thla~Sectionshall be at-
    tached at the factory.
         ". . .

         "(c) Bedding manufacturedin whole or
    in part from secondhandmaterial shall have
    secure1 attached a tag not less than thirtg-
    two '(32
           3 square inches in sise upon which
    shall be plainly printed in red ink, in the
    English language, the statement 'Secondhand
    Material' In lettering not less than one-half
    (l/2) inch in height and the manufacturersa
    permit number, assigned by the~De artment.
    The provisions of this Paragraph P c) of Sec-
    tlon 2 are not intended to apply to bedding
    re-worked, repaired or renovated for the owner
    for his own use.
         "(a) Beading renovated, re-worked or
    repaired for the owner for his own use from
    materfal which is in whole or in part second-
    hand shall have attachea a tag not less than
    six (6) square inches in size, upon which shall
    be plainly printed in black ink, in the English
    language, the statement 'Mot for Sale, Owner's
    OwnMaterial wMOh is SecondhandMaterial' in
    lettering-notless than one-eighth (l/8) inch
    in height; the name and address of the owner;
    and the manufacturgr'spermit number assigned
    by the Department.
            Section 7(a) of the above-quotedArticle
provides:
         'Bo person shall manufacture,renovate,
    sell or lease or have in his possession with
    intent to sell or lease in the State of Tex-
    as, any bedding covered by the provisions of
    this Act, unless there be affixed to the tag
    required by this Act by the person manufac-
    turing, renovating, selling,orleasing the
    same, an adhesive stamp prepared and issued
    ~bgthis Department."
Hon. Geo. W. Cox, M.D., Page 3   (V-1392)


          Thus it will be seen that the Legislature,
in the enactment of the Texas Bedding Act, provided
in plain ana unambiguouslanguage that its provisions
should apply to all beaalngmanufactured, repaired
ana renovated. Ro exemption is proviaea for trade
schoo1.s.
          We agree with your conclusionthat veterans
training schools are subject to the provisions of the
Texas Bedding Act.
                      SUMMARY
         Veterans training schools, flnancea
    with federal funds and administeredby the
    Central Education Agency ana which are en-
    gaged In training veterans to upholster
    furniture,are subject to the provlslons
    of the Texas Bedding Act. Art. 4476a, V.C.S.
                                    Yours very truly,
APPROVED:                             ~PRICEDARIEL
                                    Attorney General
J. C. Davis, Jr.
County,AffalrsDivision
E. Jacobson
Reviewing Assistant
Charles D. Mathews
First Assistant
BW:mh